In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00247-CR

THE STATE OF TEXAS, Appellant                §    On Appeal from County Criminal
                                                  Court No. 3

                                             §    of Tarrant County (1470887)
V.                                           §    November 15, 2018

                                             §    Opinion by Chief Justice Sudderth

RICHARD OPARE, Appellee                      §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Bonnie Sudderth
                                            Chief Justice Bonnie Sudderth